DETAILED ACTION
Claims 1-4, 9, 11-13, 15-18, 22-23, 25-27, and 31-33 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/16/21, 2/22/22, and 7/13/22 have been considered by the examiner.

Drawings
The drawings were received on 4/16/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 9, 15-18, 22, 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 9, 15-18, 22, and 23 directly or indirectly use the term “first predetermined number” and “second predetermined number” which are somewhat unclear in the claims because these numbers are not actually defined in the claims or the specification. These terms are mentioned and disclosed ‘in some embodiments’ which would imply that there are other embodiments where this is not the case. 
[0059]    In some embodiments of the present disclosure, the second predetermined number may be a redundancy version number. (similar statement in paragraphs [0121, 0288, 0441])
[0063]    In some embodiments of the present disclosure, the first predetermined number includes at least one of a process number or a packet number. (similar statement in paragraphs [0094, 0281, 0413])
Clarification is required in order to properly perform a proper search and comparison with the prior arts – as such dependent claims may not be further considered with respect to the prior arts.

Claim 27 recites “predetermined condition” which is also disclosed in the specification as quoted below ‘in some embodiments’ which also implies that in other embodiments the predetermined condition may be something else.
[0099]    In some embodiments of the present disclosure, the first predetermined condition includes one of the following: the received packet is a newly transmitted packet; or the first predetermined number of the received packet is different from first predetermined numbers corresponding to all currently maintained automatic repeat request processes. 
[0100]    In some embodiments of the present disclosure, the second predetermined condition includes one of the following: The received packet is a retransmitted packet; or an automatic repeat request process that is the same as the first predetermined number of the packet exists among currently maintained automatic repeat request processes.
For the purpose of examination  these definitions will be used, however this issue should be clarified in the response to this office action.

Claim 3 is unclear because the examiner is not clear on the meaning of “starting to maintain” a lifetime. This should be clarified in the response to this office action however for the purpose of examination the examiner will assume this means to keep the packet until the lifetime expires.

The examiner invites applicant to call and schedule an interview prior to responding to this office action if applicant believes it would be helpful to discuss the claim language required to overcome the rejections above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9, 11-13, 15-18, 22-23, 25-27, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonge et al. US Patent 6,522,650 in view of Yasukawa et al. US Pub 2021/0136729.
As per claim 1, Yonge et al. substantially teach the claimed method, comprising: creating an automatic repeat request process for a first packet (Abstract); setting a lifetime for the automatic repeat request process (column 20 lines 16-28, The MAC unit also maintains a frame timer ("FrmTimer"), which is set with a maximum frame lifetime value); and sending the first packet (column 20 lines 16-28, TC is incremented every time a frame is transmitted).
Yonge et al. use a partial ARQ protocol instead of ARQ however in an analogous art, Yasukawa et al. teach the use of an ARQ (HARQ) protocol in which each ARQ process has a counter/timer to clear the buffer if the sent packet times out (Fig 10 paragraphs [0112-0113]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used the ARQ/HARQ of Yasukawa et al. with the system of Yonge et al. A person would have been motived to use this as suggested by Yonge et al. to effectively compensate for packet errors in transmission (Paragraph [0008]).

As per claim 2  Yasukawa et al. teach for each HARQ process, a counter (or timer) for clearing a buffer is started at the UE. If the HARQ buffer of a HARQ process is not cleared by the time the counter becomes 0 (or when the counter expires), the HARQ buffer is cleared. The UE may transmit, to the base station, information indicating that a packet has been discarded (the information includes a HARQ process ID of the discarded data). Paragraphs [0113-0114], Figure 10.

	
As per claim 3, Yasukawa et al. teach further comprising: starting to maintain the lifetime of the automatic repeat request process (Paragraph [0014])

As per claim 4  Yasukawa et al. teach in response to satisfying a preset retransmission condition in the lifetime of the automatic repeat request process, retransmitting a second packet, wherein the first packet and the second packet carry a same first predetermined number (Paragraph [0014] Fig 10).

As per claim 9  Yasukawa et al. teach the lifetime is obtained in one of the following manners: obtained according to a second predetermined number of the first packet and a mapping relationship between the lifetime and the second predetermined number of the first packet; obtained according to the second predetermined number of the first packet and a mapping relationship between the second predetermined number of the packet and one of an end time instant of the lifetime, a remaining-time length, or a number of remaining times; obtained according to a notified lifetime; obtained according to a negotiated lifetime; or obtained according to a preset lifetime (process ID, using counter/timer paragraphs [113-0114]).

As per claim 11, Yasukawa et al. teach the first packet or the second packet further carries at least one of: the lifetime, an end time instant of the lifetime, a remaining-time length, or a number of remaining times (Process ID Fig 12 A, B Paragraph [0133]).

As per claim 12, Yonge et al teach, the second packet is the same as the first packet, or a redundancy version of the second packet is different from a redundancy version of the first packet ( retransmitted packet is the same as original packet column 1 lines 11-16).

As per claim 13, Yasukawa et al. teach removing or ending the automatic repeat request process when the lifetime of the automatic repeat request process expires or a correct-reception acknowledgement frame returned by a receiver is received (Figure 10).

As per claim 31, Yasukawa et al. teach a processor and a memory storing processor-executable instructions which, when executed by the processor, are configured to implement the method of claim 1 (Paragraph [0158]). 

As per claim 15, Yonge et al. substantially teach the claimed method of receiving a packet; and in response to determining that reception of the packet is incorrect and obtaining a first predetermined number carried in the packet (Column 9 lines 56-63), maintaining a lifetime of an automatic repeat request process corresponding to the first predetermined number (column 20 lines 16-28). 
Not explicitly disclosed is that the number in the packet is predetermined. However, in an analogous art Yasukawa et al. teach a process ID associated with the HARQ process (Paragraph [0011]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to use the process ID of  Yasukawa et al. with the system of Yonge et al. as suggested by Yonge et al. to effectively compensate for packet errors in transmission (Paragraph [0008]).

As per claim 16, Yasukawa et al. teach removing or ending the automatic repeat request process when the lifetime of the automatic repeat request process expires (Paragraphs [0113-0114], Figure 10).

As per claim 17, Yasukawa et al. teach the first predetermined number comprises at least one of a process number or a packet number (Paragraph [0011]).

As per claim 18, Yasukawa et al. teach maintaining the lifetime of the automatic repeat request process corresponding to the first predetermined number comprises at least one of: in response to the packet received satisfying a first predetermined condition, starting to maintain the lifetime of the automatic repeat request process corresponding to the first predetermined number; or in response to the packet received satisfying a second predetermined condition, continuing maintaining and using the lifetime of the automatic repeat request process corresponding to the first predetermined number (process ID, using counter/timer paragraphs [113-0114]).
.


As per claim 22, Yasukawa et al. the lifetime comprises at least one of: a time length, an end time instant of the lifetime, or a number of times, wherein the time length comprises one of an effective-time length or a remaining-time length; and the number of times comprises one of: a total number of times of a newly transmitted packet and a retransmitted packet carrying a same first predetermined number as the newly transmitted packet, a total number of remaining times of the newly transmitted packet and the retransmitted packet carrying the same first predetermined number as the newly transmitted packet, a total number of times of the retransmitted packet, or a number of remaining times of the retransmitted packet (using counter/timer paragraphs [113-0114]).

As per claim 24, Yasukawa et al. the lifetime is obtained in one of the following manners: obtained according to a second predetermined number carried in the packet and a mapping relationship between the lifetime and the second predetermined number of the packet; obtained according to a lifetime carried in the packet; obtained according to a notified lifetime; obtained according to a negotiated lifetime; or obtained according to a preset lifetime (Preset according to Process ID paragraph [0114]).

As per claim 32, Yasukawa et al.  a processor and a memory storing processor-executable instructions which, when executed by the processor, are configured to implement the method of claim 15 (Paragraph [0158]). 
	As per claim 25, Yonge et al. substantially teach the claimed method of receiving a packet; and in response to determining that reception of the packet is incorrect (Column 9 lines 56-63), maintaining a lifetime of a first automatic retransmission buffer block corresponding to the packet (column 20 lines 16-28, col 21 lines 10-36).
	Yonge et al. do not explicitly disclose the buffer block however in an analogous art Yasukawa et al. teach clearing the HARQ buffer in Fig 10 when the lifetime of the packet is over (timer/counter). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used the HARQ buffers of Yasukawa et al. with the system of Yonge et al. in order to have free space for the remaining data to be transmitted (See Fig 27A elements 550 566 570 of Yonge et al).
	
	As per claim 26, Yasukawa et al. teach clearing or overriding the first automatic retransmission buffer block corresponding to the packet when the lifetime of the first automatic retransmission buffer block corresponding to the packet expires (See Figure 10 paragraph [0111]).

As per claim 27, Yasukawa et al. teach maintaining the lifetime of the first automatic retransmission buffer block corresponding to the packet comprises at least one of: in response to the packet satisfying a third predetermined condition (ACK fig 10), starting to maintain the lifetime of the first automatic retransmission buffer block corresponding to the packet; or in response to the packet satisfying a fourth predetermined condition, continuing maintaining the lifetime of the first automatic retransmission buffer block corresponding to the packet; and wherein in response to the packet satisfying the third predetermined condition, the method further comprises configuring the lifetime of the first automatic retransmission buffer block for the packet (buffer cleared Fig 10).

As per claim 33, Yasukawa et al. teach a processor and a memory storing processor-executable instructions which, when executed by the processor, are configured to implement the method of claim 25 (Paragraph [0158]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al. US 2007/0214399  teach  If the retransmission of the packet (MAC PDU) continuously fails and a predetermined lifetime ARQ_BLOCK_LIFETIME ends, the packet (MAC PDU) is discarded.
Yonge et al. US Patent 6,522,650 teaches a system using ARQ where transmitting stations continue retransmission until the frame exchange is successful or the appropriate TC limit is reached, or the transmit lifetime (FrmTimer) is exceeded.
Liu et al. US 11,190,626 teaches a maximum hybrid automatic repeat request (HARQ) parameter in the embodiments of the present application is a maximum quantity of times of uplink retransmission, and is used to limit a maximum quantity of times of retransmission of uplink data of a terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111